United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Munford, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1857
Issued: February 2, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 31, 2017 appellant, filed a timely appeal from an August 18, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish a right knee and
right elbow injury causally related to an accepted June 17, 2017 employment incident.

1
2

5 U.S.C. § 8101 et seq.

With her request for an appeal, appellant submitted additional evidence. The Board’s jurisdiction is limited to
reviewing the evidence that was before OWCP at the time of its final decision. Therefore, the Board is precluded
from considering this additional evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On June 20, 2017 appellant, then a 39-year-old mail carrier, filed a traumatic injury claim
(Form CA-1), alleging that, while delivering mail to a residence on June 17, 2017, she was
attacked by two dogs who chased her causing her to fall in the road injuring her right knee and
right elbow. She stopped work on June 17, 2017. On the CA-1 form, appellant’s supervisor
noted that appellant was injured in the performance of duty on June 17, 2017 and that she
indicated that she was first notified of the injury on June 20, 2017. Appellant stopped work on
June 17, 2017. Her supervisor further noted that the medical reports showed appellant disabled
for work.
Appellant was treated by a physician assistant on June 17, 2017 for laceration of the right
elbow, left knee, and right knee. She reported that her injury occurred on June 17, 2017 and was
caused by a fall. Findings on examination revealed bilateral knee swelling and superficial
laceration of the right knee with no bone injury. Appellant performed wound repair with eight
sutures. X-rays of the knees revealed mild bony spurring of the right patella. The physician
assistant diagnosed laceration of the right knee without foreign body, unspecified open wound,
right lower leg, abrasion of the right elbow, and pain in knees. She prescribed Keflex and a
topical ointment. The physician assistant returned appellant to work light duty. On June 30,
2017 appellant returned and presented with skin sores of the right lower extremity which began
on June 17, 2017. Findings on examination revealed a limp favoring right lower extremity and a
healing wound on the right knee and leg. The physician assistant diagnosed laceration without
foreign body, right lower leg, subsequent encounter. She returned appellant to sedentary work
with additional restrictions.
In a report dated June 24, 2017, a nurse practitioner treated appellant for suture removal.
Findings on examination revealed a healing laceration of the right knee. He removed all eight
sutures. The nurse practitioner diagnosed encounter for removal of sutures and returned
appellant to work with restrictions. On June 28, 2017 appellant’s right knee was treated again by
him. Findings revealed reduced right knee active range of motion and healing laceration of the
right knee. The nurse practitioner diagnosed laceration without foreign body and right knee. He
prescribed Keflex and continued work restrictions.
OWCP, in a July 12, 2017 development letter, advised appellant that her claim was
originally received as a simple, uncontroverted case which resulted in minimal or no time loss
from work. It noted that her claim was administratively handled to allow limited medical
payments, but the merits of the claim had not been formally adjudicated. OWCP advised that,
because appellant had not returned to work in a full-time capacity, her claim would be formally
adjudicated. It requested that she submit additional factual and medical information including a
comprehensive medical report from her treating physician addressing causal relationship.
OWCP noted that medical evidence must be submitted by a qualified physician and that a
physician assistant and a nurse practitioner were not considered physicians under FECA. It
allotted her 30 days within which to submit the requested information.
Appellant submitted a report from a physician assistant dated July 7, 2017, who noted
that she presented with healing skin sores on the right lower extremity. She reported that the
sores were the result of a work injury. Findings on examination revealed hip/thigh and right

2

knee lesions. Appellant diagnosed laceration without foreign body, right knee. The physician
assistant returned her to work without restrictions on July 8, 2017.
In an August 18, 2017 decision, OWCP denied the claim finding that appellant failed to
submit medical evidence establishing that a medical condition was diagnosed in connection with
the accepted work incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation of FECA, that an injury was sustained in the performance of duty as alleged, and that
any disability or specific condition for which compensation is claimed is causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.5
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6
ANALYSIS
It is undisputed that on June 17, 2017 appellant was working as a mail carrier, and while
delivering mail to a residence, she was chased by two dogs and fell in the street. However, the
Board finds that she failed to submit sufficient medical evidence to establish that this work
incident caused or aggravated her right knee and right elbow condition. In a letter dated July 12,
2017, OWCP requested that appellant submit a comprehensive report from her treating physician
which included a reasoned explanation as to how the accepted work incident had caused her
claimed injury.

3

Supra note 1.

4

Gary J. Watling, 52 ECAB 357 (2001).

5

T.H., 59 ECAB 388 (2008).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

3

Appellant submitted reports from a physician assistant dated June 17 to July 7, 2017 and
reports from a nurse practitioner dated June 24 and 28, 2017. The Board has held that notes
signed by physician assistants or nurse practitioners7 lack probative value as medical evidence as
these providers are not considered physicians under FECA.8
As noted, part of appellant’s burden of proof includes the submission of rationalized
medical opinion evidence, based on a complete factual and medical background, supporting such
a causal relationship between the employment and the diagnosed condition. Therefore, these
reports are insufficient to meet appellant’s burden of proof.
The record does not contain any other medical evidence. Because appellant has not
submitted reasoned medical evidence explaining how and why her right knee and right elbow
injuries were employment related, she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her right
knee and right elbow injuries were causally related to the accepted June 17, 2017 employment
incident.

Paul Foster, 56 ECAB 208 (2004) (where the Board found that a nurse practitioner is not a “physician” pursuant
to FECA).
7

8

See David P. Sawchuk, 57 ECAB 316, 320, n.11 (2006) (lay individuals such as physician assistants, nurses and
physical therapists are not competent to render a medical opinion under FECA); L.D., 59 ECAB 648 (2008) (a nurse
practitioner is not a physician as defined under FECA). 5 U.S.C. § 8101(2) (this subsection defines a “physician” as
surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic practitioners
within the scope of their practice as defined by State law).

4

ORDER
IT IS HEREBY ORDERED THAT the August 18, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 2, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

